Citation Nr: 1146265	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  04-37 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbosacral spine from L3-4 and L5-S1, with herniated nucleus pulposus at the 
L4-5 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from February 1960 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal (hereinafter referred to as a lumbar spine disability).  The Veteran submitted a notice of disagreement with this determination in January 2004, and timely perfected his appeal in October 2004.

This matter came before the Board in April 2007, at which time it was remanded to the Appeals Management Center (AMC) for further evidentiary development, to include the provision of notice and the acquisition of VA and private medical records.  VA and private medical records identified by the Veteran were subsequently obtained and associated with the claims file.  In June 2010, the Board again remanded this matter to the AMC in order to obtain any records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits.  SSA records were later associated with the claims file.  

In May 2011, the Board requested a Veterans Health Administration (VHA) opinion with respect to the Veteran's claim.  In July 2011, a completed VHA opinion was returned to the Board.

As previously noted in the Board's June 2010 Remand, the issues of increased ratings for the Veteran's service-connected bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current DDD of the lumbosacral spine from L3-4 and L5-S1, with herniated nucleus pulposus at the L4-5 and L5-S1, was not present in service or for many years thereafter, and is not related to service or an incident of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for DDD of the lumbosacral spine from L3-4 and L5-S1, with herniated nucleus pulposus at the L4-5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO notice letters dated in March 2003, January 2005, and May 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Although all required notice was not provided prior to the first adjudication of the Veteran's lumbar spine disability claim, his claim was readjudicated after the notice requirements were met, in supplemental statements of the case dated in March 2005, December 2009, and October 2010.  Therefore, the purpose of VCAA notice was not frustrated.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).  Additionally, in light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In fact, in a statement received in September 2011, the Veteran indicated that he had no further evidence to submit.  See Veteran's Statement, September 21, 2011.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in May 2003, the results of which have been included in the claims file for review.  Finding that the May 2003 VA examiner's opinion was not accompanied by sufficient rationale, the Board obtained a VHA opinion in July 2011.  The July 2011 VHA opinion involved a thorough review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that, collectively, the May 2003 VA examination and the July 2011 VHA opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its April 2007 and June 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided the Veteran with notice, acquired missing VA and private medical records, and obtained records associated with his SSA disability benefits claim.  The AMC later issued supplemental statements of the case in December 2009 and October 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).
The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his lumbar spine disability claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with arthritis of the lumbar spine that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran contends that his currently diagnosed lumbar spine disability was incurred during, or aggravated by, military service.  Specifically, the Veteran contends that during his time in basic training in 1960, he injured his low back while learning hand-to-hand combat.  

Initially, the Board notes that the Veteran has a current diagnosis of central and left-sided disc herniation at L4-5 with some extension of disc material behind the upper aspect of the L5 vertebral body indicating a free fragment herniation and DDD at L5-S1 and at L3-4 where there is a bulging disc eccentric to the left.  See VA Treatment Record, Magnetic Resonance Imaging (MRI) Report, October 12, 2000.  Thus, the Veteran has satisfied element (1), current diagnosis, set forth in Shedden.  See Shedden, supra.

Review of the Veteran's service treatment records reveals that upon entry into active duty service, the clinical evaluation found the Veteran's spine to be normal.  Further, the Veteran indicated that he was in good health and he specifically denied experiencing: arthritis or rheumatism; bone, joint, or other deformity; lameness; and wearing a brace or back support.  See Standard Forms (SF) 88 & 89, Service Induction Examination Reports, February 11, 1960.  In May 1960, the Veteran was seen with complaints of a burning sensation of the spine.  Specifically, he complained of pain to the right of the dorsal spine, near the scapula on prolonged sitting for the past three months.  There was no history of trauma.  Upon physical examination, there was no tenderness and the Veteran demonstrated full range of motion.  He was noted to have moderate dorsal kyphosis and dorsal scoliosis.  The Veteran was diagnosed with chronic postural strain.  See Service Treatment Record, May 18, 1960.

An orthopedic clinic consultation, later in May 1960, noted the Veteran's aching pain near the right scapula on prolonged standing since entry onto active duty approximately five months prior.  It was noted that before service, the Veteran worked as a truck driver and was not required to stand very long.  Symptoms began during basic training and persisted essentially unchanged since that time.  The Veteran described his symptoms as a chronic ache.  Physical examination revealed the Veteran to have a left long leg by 5/8 of an inch.  There was a compensatory scoliosis with a rather moderate thoracic kyphosis.  Palpitation in the right intrascapular area revealed a tender band of muscle, which appeared to be in spasm.  Motion of the thoracic spine was good in all planes except extension, which he did poorly.  The remainder of the physical examination was negative and X-rays revealed only a slight scoliosis and moderate dorsal kyphosis.  The examiner concluded that the Veteran suffered from a chronic postural strain together with a round-back deformity.  There was insufficient X-ray evidence or clinical findings to substantiate a diagnosis of Schuermann's juvenile, however, this was considered.  The Veteran was placed on a right 3/8 inch heel lift, and on a physical therapy program consisting of heat to the painful area as well as extension and other final motion exercises.  See Service Treatment Record, May 25, 1960.  

The Veteran continued to complain of back pain into June 1960.  See Service Treatment Record, June 9, 1960.  In November 1960, the Veteran continued to complain of pain in the back by the right shoulder blade, with worse pain in his arm.  Upon physical examination, he was diagnosed with moderate kypho scoliosis with spasm of the right paravertebral muscles from T-6 to T-10.  The impression was a postural defect with corresponding muscle spasm.  There was also a dorsal kyphosis with dorsal malleolus, which were noted to be congenital.  See Service Treatment Record, November 28, 1960.

Upon separation examination in February 1962, the Veteran's spine was considered normal upon clinical evaluation.  The Veteran himself also stated that he was in good health.  He indicated that he suffered from swollen or painful joints, bone, joint, or other deformity, and lameness.  He denied the use of a brace or back support.  The examiner noted that the Veteran has a rib on the left side that is "bent", but this did not cause any trouble or complications.  See SF 88 & 89, Service Separation Examination Reports, February 6, 1962.  

As the evidence of record demonstrates that the Veteran complained of back pain during his time in active duty service, the Board concedes element (2), in-service disease or injury.  See Shedden, supra.  As noted above however, there is no indication that the Veteran was diagnosed with arthritis of the spine to a compensable degree within one year of his service discharge.  Accordingly, he is not entitled to the presumption set forth under 38 C.F.R. §§ 3.307, 3.309.

The first post-service medical evidence of record that addressed a back disability was dated in May 2000.  The Veteran was seen by A.D. Alt, M.D., with complaints of severe, recurrent, low back pain.  The Veteran stated that approximately 20 years prior, he had injured his back while at work in an auto body shop.  He had gone to physical therapy intermittently and had acupuncture, but there were no hospitalizations or surgeries associated with his low back.  Dr. Alt's impression was recurrent lumbar back syndrome.  See Private Treatment Record, A.D. Alt, M.D., May 2, 2000.  The Veteran was seen again in July 2000, with continued complaints of increased pain in the back of the hips and across the lower back with stiffness.  Dr. Alt assigned the Veteran a probable diagnosis of osteoarthritis of the spine.  See Private Treatment Record, A.D. Alt, M.D., July 17, 2000.  In October 2000, the Veteran complained of persistent lower back pain with tightness in the muscles of the lower back, but denied radiation of pain or numbness down the legs.  He was diagnosed with DDD with disc herniation with no signs of radiculopathy.  See Private Treatment Record, A.D. Alt, M.D., October 24, 2000.  In April 2001, the Veteran was diagnosed with severe lumbar strain syndrome.  See Private Treatment Record, A.D. Alt, M.D., April 4, 2001.

In May 2001, a VA neurosurgery clinic treatment note indicated that the Veteran complained of back pain with radiation to the legs.  The VA examiner noted the Veteran's complaints that his back problems began while working in an auto body shop, when he lifted a heavy piece of equipment.  He stated that he had an immediate onset of severe back pain, which kept him out of work for several weeks, but he slowly improved and returned to his prior duties.  Since that time, he has complained of severe back pain radiating to the bilateral legs.  The Veteran stated that sitting or walking exacerbated` his pain.  MRI studies revealed DDD over L4-5 disc herniation.  See VA Treatment Record, May 17, 2001.

Turning to crucial Shedden element (3), nexus, the Board notes that the Veteran was afforded a VA compensation and pension examination in May 2003.  At that time, the Veteran reported that he experienced back trauma in 1960, during a military exercise, for which he was treated conservatively.  The Veteran reported that he experienced low back pain with radiation to the left lower extremity, necessitating the periodic use of a lumbar corset.  Upon physical examination, the Veteran's spine was considered to be within normal limits.  A March 2003 MRI report revealed DDD from L3-4 through L5-S1 with herniated nucleus pulposus at L4-5 and S1.  The Veteran was diagnosed with DDD of the lumbosacral spine with herniated nucleus pulposus at L4-5 and L5-S1.  Following review of the Veteran's claims file, the VA examiner noted that even though the Veteran was treated for back sprain during his military service, his current back condition was "probably not related to that sprain, but rather to a new injury at his job in the late 1980's, as stated in the history given to the neurosurgery clinic in May 2001."  See VA Spine Examination Report, May 2, 2003.

The Veteran was also afforded a VHA opinion in July 2011, with respect to his claim that his current low back disability began during his military service.  Initially, the VHA examiner noted that there was no evidence that the Veteran entered service with a pre-existing back disability.  In addressing the Veteran's service treatment records, the VHA examiner stated that congenital dorsal kyphosis and kypho scoliosis require spine radiographs for diagnosis.  Since no radiographs were performed at that time, there was no evidence the Veteran had such diagnoses.  Further, it was noted that dorsal kyphosis involves the thoracic spine, whereas here the Veteran is alleging a lumbar spine disability.  Thus, dorsal kyphosis, even if it were shown to exist, is unrelated to the lumbar spine disc degeneration and herniation.  It was also noted that dorsal malleolus is not a medical term having to do with the spine.  See VHA Opinion, July 5, 2011.

The VHA examiner also stated that he could not resolve the discrepancy in the history documented in the neurosurgery note dated in May 2001, in which a work-related injury occurred 12 years prior in an auto body shop, and the Veteran's current claim that he had a sedentary job.  The history was noted to be fairly detailed in the neurosurgery note and, according to the VHA examiner, should be considered accurate.  Further, the onset of symptoms was well over 20 years after the Veteran's discharge from service.  Id.

Ultimately, the VHA examiner concluded that it was more likely (greater than 50 percent) that the Veteran's disc degeneration and herniation were not related to a service-related injury.  "The prevalence of disc disease in asymptomatic individuals is at least one third, so that even in the presence of symptoms, it is not certain that an activity or injury caused the MRI findings."  (Citing J Bone Joint Surg Am. 1990 Mar; 72(3): 403-8).  Additionally, disc degeneration was noted to be largely determined by genetic factors and a small contribution by smoking.  The VHA examiner noted that in 2003, the Veteran had an 80 pack per year smoking history.  "The once commonly held view that disc degeneration is primarily a result of aging and "wear and tear" from mechanical insults and injuries was not supported by this series of studies."  Spine J. 2009 Jan-Feb; 9(1):47-59.  Id.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's lumbar spine disability is not related to service.  In this regard, the Board notes that the only evidence of record indicating a possible nexus between the Veteran's current lumbar spine disability and service consists of the Veteran's own assertions. 

Additionally, the Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

In weighing and balancing the opinions of record, the Board acknowledges that, although the Veteran is competent to report his low back pain, he has submitted no evidence that he has specialized knowledge in orthopedics and/or musculoskeletal disorders.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Furthermore, the credibility of his opinion is diminished insofar as he has a personal interest in the outcome of the proceeding.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that and that VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony). 

Additionally, although the Board acknowledges the Veteran's reports that he has continued to have lumbar spine pain that has progressively worsened since service, the Board finds that his statements are not credible.  Specifically, the Board finds that his contentions regarding continuous lumbar spine pain since separation from service (i.e., since March 1962) are outweighed by the contemporaneous medical evidence.  During his examination associated with his claim for SSA disability benefits in April 2001, the Veteran repeatedly stated that his low back disability began in 1987, following an injury sustained in the course of his employment.  See SSA Disability Examination Report, April 12, 2001.  In May 2001, during his VA neurosurgery consult, the Veteran again reported that his low back pain began following a work injury.  See VA Treatment Record, May 17, 2001.

In this regard, the Board finds that the Veteran's credibility is diminished by the fact that the statements he has submitted in support of his claim and his statements made during medical treatment are inconsistent.  Specifically, the Board highlights that, contrary to his assertions that his lumbar spine pain began during service in 1960, his statements made during treatment reveal that his lumbar spine pain began, at the earliest, sometime in the 1980's, with a majority of his reports indicating that pain actually began following a work injury.  Moreover, the Board points out that the lack of any documented treatment for his lumbar spine for almost 40 years after separation from service further preponderates against a finding that he has experienced low back pain since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran). 

By contrast, the Board finds the medical opinion of the July 2011 VHA examiner, which was offered after a review of the Veteran's claims file and was supported with a well-reasoned and cogent medical rationale, to be to be more probative as to the etiology of the Veteran's lumbar spine disability than the Veteran's conclusory statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In this regard, the Board notes that the July 2011 VHA examiner acknowledged the Veteran's in-service complaints of back pain, but went on to report that none of the reported diagnoses pertained to the lumbar spine.  Rather, the diagnoses addressed the Veteran's thoracic spine.  Further, based on the length of time between the Veteran's discharge from service and what has been found to be his credible complaints of low back pain, the VHA examiner determined that the Veteran's DDD, arthritis, and herniated nucleus pulposus of the lumbar spine were not caused by, or the result of, an injury in service. 

Based on the foregoing, the Board finds that there is no competent evidence of record showing that the Veteran's current lumbar spine disability had its onset during active service, or within any applicable presumptive period, or was related to any in-service disease or injury.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002).  As such, the Board finds that the criteria for service connection for a lumbar spine disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 


ORDER

Entitlement to service connection for DDD of the lumbosacral spine from L3-4 and L5-S1, with herniated nucleus pulposus at the L4-5 and L5-S1, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


